Name: Commission Regulation (EU) 2015/401 of 25 February 2015 amending Annexes II and III to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for acetamiprid, chromafenozide, cyazofamid, dicamba, difenoconazole, fenpyrazamine, fluazinam, formetanate, nicotine, penconazole, pymetrozine, pyraclostrobin, tau-fluvalinate and tebuconazole in or on certain products Text with EEA relevance
 Type: Regulation
 Subject Matter: marketing;  health;  animal product;  means of agricultural production;  deterioration of the environment;  foodstuff;  agricultural policy;  agricultural activity
 Date Published: nan

 14.3.2015 EN Official Journal of the European Union L 71/114 COMMISSION REGULATION (EU) 2015/401 of 25 February 2015 amending Annexes II and III to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for acetamiprid, chromafenozide, cyazofamid, dicamba, difenoconazole, fenpyrazamine, fluazinam, formetanate, nicotine, penconazole, pymetrozine, pyraclostrobin, tau-fluvalinate and tebuconazole in or on certain products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), and in particular Article 14(1)(a) thereof, Whereas: (1) For acetamiprid, cyazofamid, formetanate, pymetrozine, pyraclostrobin and tebuconazole maximum residue levels (MRLs) were set in Annex II to Regulation (EC) No 396/2005. For penconazole MRLs were set in Annex II and Part B of Annex III to Regulation (EC) No 396/2005. For chromafenozide, dicamba, difenoconazole, fenpyrazamine, fluazinam, nicotine and tau-fluvalinate MRLs were set in Part A of Annex III to Regulation (EC) No 396/2005. (2) In the context of a procedure for the authorisation of the use of a plant protection product containing the active substance chromafenozide on pome fruit and grapes, an application was submitted in accordance with Article 6(1) of Regulation (EC) No 396/2005 for modification of the existing MRLs. (3) As regards cyazofamid, such an application was made for grapes. As regards difenoconazole, such an application was made for peppers and aubergines. As regards fenpyrazamine, such an application was made for apricots, cherries, peaches and plums. As regards formetanate, such an application was made for strawberries. As regards penconazole, such an application was made for blackberries and raspberries. As regards pymetrozine, such an application was made for azarole. As regards pyraclostrobin, such an application was made for chicory roots. As regards tau-fluvalinate, such an application was made for pome fruits, peaches, apricots, grapes, tomatoes, aubergines, melons, broccoli, Brussels sprouts, kohlrabi, globe artichokes, lettuce and other salad plants. As regards tebuconazole, such an application was made for poppy seed. (4) In accordance with Article 6(2) and (4) of Regulation (EC) No 396/2005 an application was submitted for acetamiprid on apricots and tree nuts. The applicant claims that the authorised uses of that substance on such crops in the United States lead to residues exceeding the MRLs in Regulation (EC) No 396/2005 and that higher MRLs are necessary to avoid trade barriers for the importation of those crops. (5) Such applications were also submitted as regards dicamba on genetically modified soya bean and as regards fluazinam on ginseng root. The applicants claim that the authorised uses of those substances on such crops in the United States lead to residues exceeding the MRLs in Regulation (EC) No 396/2005 and that higher MRLs are necessary to avoid trade barriers for the importation of those crops. (6) In accordance with Article 8 of Regulation (EC) No 396/2005 these applications were evaluated by the Member States concerned and the evaluation reports were forwarded to the Commission. (7) The European Food Safety Authority, hereinafter the Authority, assessed the applications and the evaluation reports, examining in particular the risks to the consumer and, where relevant, to animals and gave reasoned opinions on the proposed MRLs (2). It forwarded these opinions to the Commission and the Member States and made them available to the public. (8) The Authority concluded in its reasoned opinions that, as regards the use of fenpyrazamine on peaches, no modification of the existing MRL is required. As regards the use of tau-fluvalinate on pome fruit, apricots, peaches and tomatoes, the submitted data were not sufficient to set new MRLs. The existing MRLs should therefore remain unchanged. (9) As regards dicamba, no residues were detected at harvest in dicamba-tolerant soya bean. The Authority concluded that the relevant component of the residues identified in dicamba-tolerant soya bean was the metabolite 3,6-dichlorosalicylic acid (DCSA). (10) As regards all other applications, the Authority concluded that all requirements with respect to data were met and that the modifications to the MRLs requested by the applicants were acceptable with regard to consumer safety on the basis of a consumer exposure assessment for 27 specific European consumer groups. It took into account the most recent information on the toxicological properties of the substances. Neither the lifetime exposure to these substances via consumption of all food products that may contain them, nor the short-term exposure due to high consumption of the relevant crops and products showed that there is a risk that the acceptable daily intake (ADI) or the acute reference dose (ARfD) is exceeded. (11) As regards nicotine, by Commission Regulation (EU) No 897/2012 (3) temporary MRLs were set for wild mushrooms until 30 November 2014 pursuant to Article 16(1)(a) of Regulation (EC) No 396/2005, pending the submission and evaluation of new data and information on the natural occurrence or formation of nicotine in the concerned products. The Commission was informed of a research project which is being carried out to investigate on the sources of nicotine occurring in those crops. In view of the expected duration of the study and in order to provide the necessary time for the Commission to take its decision, it is appropriate to extend the validity of these MRLs until 19 October 2016. (12) As regards formetanate, several MRLs were modified by Commission Regulation (EU) No 61/2014 (4). That Regulation lowers the MRL for strawberries to the limit of determination as of 14 August 2014. In the interest of legal certainty, it is appropriate for the MRL provided for by this Regulation, to apply from the same date. (13) Based on the reasoned opinions of the Authority and taking into account the factors relevant to the matter under consideration, the appropriate modifications to the MRLs fulfil the requirements of Article 14(2) of Regulation (EC) No 396/2005. (14) Regulation (EC) No 396/2005 should therefore be amended accordingly. (15) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annexes II and III to Regulation (EC) No 396/2005 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 November 2014. However, it shall apply from 14 August 2014 for the MRL for formetanate in strawberries. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 70, 16.3.2005, p. 1. (2) EFSA scientific reports available online: http://www.efsa.europa.eu: Reasoned opinion on the modification of the existing maximum residue level (MRL) for acetamiprid in apricots and tree nuts. EFSA Journal 2013;11(12):3506 [30 pp.]. doi:10,2903/j.efsa.2013.3506. Reasoned opinion on the modification of the existing MRLs for chromafenozide in pome fruits and grapes. EFSA Journal 2014;12(2):3569 [25 pp.]. doi:10,2903/j.efsa.2014.3569. Reasoned opinion on the modification of the existing MRLs for cyazofamid in grapes. EFSA Journal 2013;11(10):3402 [23 pp.]. doi:10,2903/j.efsa.2013.3402. Reasoned opinion on the modification of the MRL for dicamba in genetically modified soybean. EFSA Journal 2013;11(10):3440 [38 pp.]. doi:10,2903/j.efsa.2013.3440, Reasoned opinion on the modification of the existing MRLs for difenoconazole in peppers and aubergines. EFSA Journal 2014;12(4):3676 [27 pp.]. doi:10,2903/j.efsa.2014.3676. Reasoned opinion on the modification of the existing MRLs for fenpyrazamine in apricots, cherries, peaches and plums. EFSA Journal 2014;12(3):3619 [25 pp.]. doi:10,2903/j.efsa.2014.3619. Reasoned opinion on modification of the existing MRL for fluazinam in ginseng root. EFSA Journal 2014;12(5):3690 [20 pp.]. doi:10,2903/j.efsa.2014.3690, Reasoned Opinion on the modification of the existing MRL for formetanate in strawberries. EFSA Journal 2014;12(3):3596 [23 pp.]. doi:10,2903/j.efsa.2014.3596. Reasoned opinion on the setting of new MRLs for penconazole in blackberries and raspberries. EFSA Journal 2014;12(3):3618 [24 pp.]. doi:10,2903/j.efsa.2014.3618. Reasoned opinion on the modification of the existing MRLs for pymetrozine in azaroles, celery and fennel. EFSA Journal 2013;11(8):3348 [27 pp.]. doi:10,2903/j.efsa.2013.3348. Reasoned opinion on the modification of the existing MRL for pyraclostrobin in chicory roots. EFSA Journal 2014;12(5):3685 [23 pp.]. doi:10,2903/j.efsa.2014.3685. Reasoned opinion on the modification of the existing MRLs for tau-fluvalinate in various crops. EFSA Journal 2014;12(1):3548 [49 pp.]. doi:10,2903/j.efsa.2014.3548. Reasoned opinion on the modification of the existing MRL for tebuconazole in poppy seed. EFSA Journal 2013;11(5):3248 [31 pp.]. doi:10,2903/j.efsa.2013.3248. (3) Commission Regulation (EU) No 897/2012 of 1 October 2012 amending Annexes II and III to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for acibenzolar-S-methyl, amisulbrom, cyazofamid, diflufenican, dimoxystrobin, methoxyfenozide and nicotine in or on certain products (OJ L 266, 2.10,2012, p. 1). (4) Commission Regulation (EU) No 61/2014 of 24 January 2014 amending Annexes II and III to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for cyromazine, fenpropidin, formetanate, oxamyl and tebuconazole in or on certain products (OJ L 22, 25.1.2014, p. 1). ANNEX Annexes II and III to Regulation (EC) No 396/2005 are amended as follows: (1) In Annex II, the columns for acetamiprid, cyazofamid, formetanate, penconazole, pymetrozine, pyraclostrobin and tebuconazole are replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (3) Acetamiprid (R) Cyazofamid Formetanate: Sum of formetanate and its salts expressed as formetanate(hydrochloride) Penconazole (F) Pymetrozine (A) (R) Pyraclostrobin (F) Tebuconazole (R) 0100000 1. FRUIT FRESH OR FROZEN NUTS 0110000 (i) Citrus fruit 0,9 0,01 (1) 0,01 (1) 0,05 (1) 0,3 (+) 0110010 Grapefruit (Shaddocks, pomelos, sweeties, tangelo (except mineola), ugli and other hybrids) 1 5 0110020 Oranges (Bergamot, bitter orange, chinotto and other hybrids) 2 0,9 0110030 Lemons (Citron, lemon, Buddha's hand (Citrus medica var. sarcodactylis)) 1 5 0110040 Limes 1 5 0110050 Mandarins (Clementine, tangerine, mineola and other hybrids tangor (Citrus reticulata Ã  sinensis)) 1 5 0110990 Others 1 5 0120000 (ii) Tree nuts 0,07 0,02 (1) 0,01 (1) 0,05 (1) 0,05 0120010 Almonds 0,02 (1) 0,02 (1) 0120020 Brazil nuts 0,02 (1) 0,02 (1) 0120030 Cashew nuts 0,02 (1) 0,02 (1) 0120040 Chestnuts 0,05 0,02 (1) 0120050 Coconuts 0,02 (1) 0,02 (1) 0120060 Hazelnuts (Filbert) 0,05 0,02 (1) 0120070 Macadamia 0,02 (1) 0,02 (1) 0120080 Pecans 0,02 (1) 0,02 (1) 0120090 Pine nuts 0,02 (1) 0,02 (1) 0120100 Pistachios 0,02 (1) 1 0120110 Walnuts 0,05 0,02 (1) 0120990 Others 0,02 (1) 0,02 (1) 0130000 (iii) Pome fruit 0,8 0,01 (1) 0,01 (1) 0,2 0,02 (1) 0,5 0130010 Apples (Crab apple) (+) 0,3 0130020 Pears (Oriental pear) (+) 0,3 0130030 Quinces 0,5 0130040 Medlar (2) 0,5 0130050 Loquat (2) 0,5 0130990 Others 0,5 0140000 (iv) Stone fruit 0,01 (1) 0,01 (1) 0140010 Apricots 0,8 0,1 0,03 (+) 1 0,6 0140020 Cherries (Sweet cherries, sour cherries) 1.5 0,05 (1) 0,02 (1) 3 1 (+) 0140030 Peaches (Nectarines and similar hybrids) 0,8 0,1 0,03 (+) 0,3 0,6 0140040 Plums (Damson, greengage, mirabelle, sloe, red date/Chinese date/Chinese jujube (Ziziphus zizyphus)) 0,03 0,05 (1) 0,02 (1) 0,8 1 0140990 Others 0,01 (1) 0,05 (1) 0,02 (1) 0,02 (1) 0,02 (1) 0150000 (v) Berries & small fruit 0151000 (a) Table and wine grapes 0,5 2 0,1 0,2 0,02 (1) 0151010 Table grapes 1 (+) 0,5 0151020 Wine grapes 2 1 (+) 0152000 (b) Strawberries 0,5 0,01 (1) 0,4 0,5 0,3 (+) 1.5 0,02 (1) 0153000 (c) Cane fruit 2 0,01 (1) 0,01 (1) 0,5 0153010 Blackberries 0,1 3 (+) 3 0153020 Dewberries (Loganberries, tayberries, boysenberries, cloudberries and other Rubus hybrids) 0,05 (1) 0,02 (1) 2 (+) 0153030 Raspberries (Wineberries, arctic bramble/raspberry, (Rubus arcticus), nectar raspberries (Rubus arcticus Ã  Rubus idaeus)) 0,1 3 (+) 3 0153990 Others 0,05 (1) 0,02 (1) 2 (+) 0154000 (d) Other small fruit & berries 0,01 (1) 0,01 (1) 1.5 0154010 Blueberries (Bilberries) 2 0,05 (1) 0,7 (+) 4 0154020 Cranberries (Cowberries/red bilberries (V. vitis-idaea)) 2 0,05 (1) 0,02 (1) 3 0154030 Currants (red, black and white) 2 0,5 0,7 (+) 3 0154040 Gooseberries (Including hybrids with other Ribes species) 2 0,05 (1) 0,7 (+) 3 0154050 Rose hips 2 (2) 0,02 (1) 3 0154060 Mulberries (Arbutus berry) 2 (2) 0,02 (1) 3 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) 0,01 (1) (2) 0,7 (+) 3 0154080 Elderberries (Black chokeberry/appleberry, mountain ash, buckthorn/sea sallowthorn, hawthorn, serviceberries, and other treeberries) 2 (2) 0,02 (1) 3 0154990 Others 0,01 (1) 0,05 (1) 0,02 (1) 3 0160000 (vi) Miscellaneous fruit 0,01 (1) 0,01 (1) 0,05 (1) 0161000 (a) Edible peel 0,02 (1) 0161010 Dates 0,01 (1) 0,02 (1) 0,02 (1) 0161020 Figs 0,03 0,02 (1) 0,02 (1) 0161030 Table olives 0,01 (1) 0,05 (1) 0,05 0161040 Kumquats (Marumi kumquats, nagami kumquats, limequats (Citrus aurantifolia Ã  Fortunella spp.)) 0,01 (1) 0,02 (1) 0,02 (1) 0161050 Carambola (Bilimbi) 0,01 (1) (2) 0,02 (1) 0,02 (1) 0161060 Persimmon 0,01 (1) (2) 0,02 (1) 0,02 (1) 0161070 Jambolan (java plum) (Java apple/water apple, pomerac, rose apple, Brazilean cherry, Surinam cherry/grumichama (Eugenia uniflora)) 0,01 (1) (2) 0,02 (1) 0,02 (1) 0161990 Others 0,01 (1) 0,02 (1) 0,02 (1) 0162000 (b) Inedible peel, small 0,01 (1) 0,02 (1) 0,02 (1) 0162010 Kiwi 0,02 (1) 0162020 Lychee (Litchi) (Pulasan, rambutan/hairy litchi, longan, mangosteen, langsat, salak) 0,02 (1) 0162030 Passion fruit 1 0162040 Prickly pear (cactus fruit) (2) 0,02 (1) 0162050 Star apple (2) 0,02 (1) 0162060 American persimmon (Virginia kaki) (Black sapote, white sapote, green sapote, canistel/yellow sapote, mammey sapote) (2) 0,02 (1) 0162990 Others 0,02 (1) 0163000 (c) Inedible peel, large 0,01 (1) 0163010 Avocados 0,05 (1) 0,02 (1) 0,02 (1) 0163020 Bananas (Dwarf banana, plantain, apple banana) 0,02 (1) 0,02 (1) 0,05 0163030 Mangoes 0,02 (1) 0,05 0,1 0163040 Papaya 0,02 (1) 0,07 2 0163050 Pomegranate 0,02 (1) 0,02 (1) 0,02 (1) 0163060 Cherimoya (Custard apple, sugar apple/sweetsop, ilama (Annona diversifolia) and other medium sized Annonaceae fruits) (2) 0,02 (1) 0,02 (1) 0,02 (1) 0163070 Guava (Red pitaya/dragon fruit (Hylocereus undatus)) (2) 0,02 (1) 0,02 (1) 0,02 (1) 0163080 Pineapples 0,02 (1) 0,02 (1) 0,02 (1) 0163090 Bread fruit (Jackfruit) (2) 0,02 (1) 0,02 (1) 0,02 (1) 0163100 Durian (2) 0,02 (1) 0,02 (1) 0,02 (1) 0163110 Soursop (guanabana) (2) 0,02 (1) 0,02 (1) 0,02 (1) 0163990 Others 0,02 (1) 0,02 (1) 0,02 (1) 0200000 2. VEGETABLES FRESH OR FROZEN 0210000 (i) Root and tuber vegetables 0,01 (1) 0,01 (1) 0,05 (1) 0,02 (1) 0211000 (a) Potatoes 0,01 (1) (+) (+) 0,02 (1) 0,02 (1) 0212000 (b) Tropical root and tuber vegetables 0,01 (1) 0,02 (1) 0,02 (1) 0212010 Cassava (Dasheen, eddoe/Japanese taro, tannia) 0212020 Sweet potatoes 0212030 Yams (Potato bean/yam bean, Mexican yam bean) 0212040 Arrowroot (2) 0212990 Others 0213000 (c) Other root and tuber vegetables except sugar beet 0213010 Beetroot 0,01 (1) 0,1 0,02 (1) 0213020 Carrots 0,01 (1) 0,5 0,4 0213030 Celeriac 0,01 (1) (+) 0,3 0,5 0213040 Horseradish (Angelica roots, lovage roots, gentiana roots) 0,1 0,3 0,4 0213050 Jerusalem artichokes (Crosne) 0,01 (1) 0,06 0,02 (1) 0213060 Parsnips 0,01 (1) 0,3 0,4 0213070 Parsley root 0,01 (1) 0,1 0,4 0213080 Radishes (Black radish, Japanese radish, small radish and similar varieties, tiger nut (Cyperus esculentus)) 0,01 (1) (+) 0,5 0,02 (1) 0213090 Salsify (Scorzonera, Spanish salsify/Spanish oysterplant, edible burdock) 0,01 (1) 0,1 0,4 (+) 0213100 Swedes 0,01 (1) 0,02 (1) 0,3 0213110 Turnips 0,01 (1) 0,02 (1) 0,3 0213990 Others 0,01 (1) 0,02 (1) 0,02 (1) 0220000 (ii) Bulb vegetables 0,01 (1) 0,01 (1) 0,05 (1) 0,02 (1) 0220010 Garlic 0,02 0,3 0,1 0220020 Onions (Other bulb onions, silverskin onions) 0,02 1.5 0,1 0220030 Shallots 0,01 (1) 0,3 0,05 0220040 Spring onions and welsh onions (Other green onions and similar varieties) 0,01 (1) 1.5 0,6 0220990 Others 0,01 (1) 0,02 (1) 0,02 (1) 0230000 (iii) Fruiting vegetables 0231000 (a) Solanacea 0231010 Tomatoes (Cherry tomatoes, Physalis spp., gojiberry, wolfberry (Lycium barbarum and L. chinense), tree tomato) 0,2 0,6 (+) 0,3 0,1 0,5 (+) 0,3 0,9 0231020 Peppers (Chilli peppers) 0,3 0,01 (1) 0,01 (1) 0,2 3 (+) 0,5 0,6 0231030 Aubergines (egg plants) (Pepino, antroewa/white eggplant (S. macrocarpon)) 0,2 0,01 (1) 0,3 0,1 0,5 (+) 0,3 0,4 (+) 0231040 Okra (lady's fingers) 0,2 0,01 (1) 0,01 (1) 0,05 (1) 0,02 (1) (+) 0,02 (1) 0,02 (1) 0231990 Others 0,2 0,01 (1) 0,01 (1) 0,05 (1) 0,02 (1) 0,02 (1) 0,02 (1) 0232000 (b) Cucurbits  edible peel 0,3 0,2 (+) 0,1 1 (+) 0,5 0232010 Cucumbers 0,01 (1) 0,2 0232020 Gherkins 0,3 0,02 (1) 0232030 Courgettes (Summer squash, marrow (patisson), lauki (Lagenaria siceraria), chayote, sopropo/bitter melon, snake gourd, angled luffa/teroi) 0,01 (1) 0,2 0232990 Others 0,01 (1) 0,02 (1) 0233000 (c) Cucurbits-inedible peel 0,2 0,15 (+) 0,3 0,1 0,3 (+) 0,5 0233010 Melons (Kiwano) 0,2 (+) 0233020 Pumpkins (Winter squash, marrow (late variety)) 0,15 0233030 Watermelons 0,15 0233990 Others 0,15 0234000 (d) Sweet corn (Baby corn) 0,01 (1) 0,01 (1) 0,01 (1) 0,05 (1) 0,02 (1) (+) 0,02 (1) 0,6 0239000 (e) Other fruiting vegetables 0,2 0,01 (1) 0,01 (1) 0,05 (1) 0,02 (1) 0,02 (1) 0,02 (1) 0240000 (iv) Brassica vegetables 0,01 (1) 0,01 (1) 0,05 (1) 0241000 (a) Flowering brassica 0,4 0,03 (+) 0,1 0241010 Broccoli (Calabrese, Broccoli raab, Chinese broccoli) 0,15 0241020 Cauliflower 0,05 0241990 Others 0,02 (1) 0242000 (b) Head brassica 0,7 0242010 Brussels sprouts 0,05 0,08 (+) 0,3 0242020 Head cabbage (Pointed head cabbage, red cabbage, savoy cabbage, white cabbage) 0,7 0,05 (+) 0,2 0242990 Others 0,01 (1) 0,02 (1) 0,02 (1) 0243000 (c) Leafy brassica 0,01 (1) 0,2 (+) 1.5 0,02 (1) 0243010 Chinese cabbage (Indian or Chinese) mustard, pak choi, Chinese flat cabbage/ai goo choi), choi sum, Peking cabbage/pe-tsai) 0243020 Kale (Borecole/curly kale, collards, Portuguese Kale, Portuguese cabbage, cow cabbage) 0243990 Others 0244000 (d) Kohlrabi 0,01 (1) 0,02 (1) (+) 0,02 (1) 0,02 (1) 0250000 (v) Leaf vegetables & fresh herbs 0,05 (1) 0251000 (a) Lettuce and other salad plants including Brassicacea 0,01 (1) 0,01 (1) 0,5 0251010 Lamb's lettuce (Italian corn salad) 3 3 (+) 10 0251020 Lettuce (Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce) 3 3 (+) 2 0251030 Scarole (broad-leaf endive) (Wild chicory, red-leaved chicory, radicchio, curly leaf endive, sugar loaf (C. endivia var. crispum/C. intybus var. foliosum), dandelion greens) 1.5 0,6 (+) 0,4 0251040 Cress (Mung bean sprouts, alfalfa sprouts) 3 0,6 (+) 10 0251050 Land cress 3 (2) 3 (+) 10 0251060 Rocket, Rucola (Wild rocket (Diplotaxis spp.)) 3 3 (+) 10 0251070 Red mustard 3 (2) 0,6 (+) 10 0251080 Leaves and sprouts of Brassica spp, including turnip greens (Mizuna, leaves of peas and radish and other babyleaf crops, including brassica crops (crops harvested up to 8 true leaf stage), kohlrabi leaves) 3 3 (+) 10 0251990 Others 0,01 (1) 0,02 (1) 10 0252000 (b) Spinach & similar (leaves) 0,01 (1) 0,01 (1) 0,02 (1) 0252010 Spinach (New Zealand spinach, amaranthus spinach (pak-khom, tampara), tajer leaves, bitterblad/bitawiri) 5 0,6 (+) 0,5 0252020 Purslane (Winter purslane/miner's lettuce, garden purslane, common purslane, sorrel, glassworth, agretti (Salsola soda)) 3 (2) 0,4 (+) 0,02 (1) 0252030 Beet leaves (chard) (Leaves of beetroot) 3 0,6 (+) 0,5 0252990 Others 0,01 (1) 0,02 (1) 0,02 (1) 0253000 (c) Vine leaves (grape leaves) (Malabar nightshade, banana leaves, climbing wattle (Acacia pennata)) 0,01 (1) 0,01 (1) 0,01 (1) (2) 0,02 (1) 0,02 (1) 0,02 (1) 0254000 (d) Water cress (Morning glory/Chinese convolvulus/water convolvulus/water spinach/kangkung (Ipomea aquatica), water clover, water mimosa) 0,01 (1) 0,01 (1) 0,01 (1) 0,02 (1) 0,02 (1) 0,02 (1) 0255000 (e) Witloof 0,01 (1) 0,01 (1) 0,01 (1) 0,02 (1) 0,02 (1) 0,15 0256000 (f) Herbs 3 0,02 (1) 0,02 (1) 3 2 0256010 Chervil (+) 0,05 (1) 0256020 Chives (+) 2 0256030 Celery leaves (Fennel leaves, coriander leaves, dill leaves, caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves, culantro/stinking/long coriander/stink weed (Eryngium foetidum)) (+) 0,05 (1) 0256040 Parsley (leaves of root parsley) (+) 2 0256050 Sage (Winter savory, summer savory, Borago officinalis leaves) (2) (+) 0,05 (1) 0256060 Rosemary (2) (+) 0,05 (1) 0256070 Thyme (Marjoram, oregano) (2) (+) 0,05 (1) 0256080 Basil (Balm leaves, mint, peppermint, holy basil, sweet basil, hairy basil, edible flowers (marigold flower and others), pennywort, wild betel leaf, curry leaves) (2) (+) 0,05 (1) 0256090 Bay leaves (laurel) (Lemon grass) (2) (+) 0,05 (1) 0256100 Tarragon (Hyssop) (2) (+) 0,05 (1) 0256990 Others 0,05 (1) 0260000 (vi) Legume vegetables (fresh) 0,01 (1) 0,01 (1) 0,05 (1) 0,02 (1) 0260010 Beans (with pods) (Green bean/French beans/snap beans, scarlet runner bean, slicing bean, yard long beans, guar beans, soya beans) 0,15 2 (+) 2 (+) 0260020 Beans (without pods) (Broad beans, flageolets, jack bean, lima bean, cowpea) 0,3 0,02 (1) (+) 2 (+) 0260030 Peas (with pods) (Mangetout/sugar peas/snow peas) 0,4 0,02 (1) (+) 2 (+) 0260040 Peas (without pods) (Garden pea, green pea, chickpea) 0,3 0,02 (1) 0,02 (1) 0260050 Lentils 0,01 (1) 0,02 (1) 0,02 (1) 0260990 Others 0,01 (1) 0,02 (1) 0,02 (1) 0270000 (vii) Stem vegetables (fresh) 0,01 (1) 0,01 (1) 0270010 Asparagus 0,01 (1) 0,05 (1) 0,02 (1) 0,02 (1) 0,02 (1) 0270020 Cardoons (Borago officinalis stems) 0,01 (1) 0,05 (1) 0,02 (1) 0,02 (1) 0,02 (1) 0270030 Celery 1.5 0,05 (1) 0,04 (+) 0,02 (1) (+) 0,5 (+) 0270040 Fennel 0,01 (1) 0,05 (1) 0,04 (+) 0,02 (1) 0,02 (1) 0270050 Globe artichokes (Banana flower) 0,7 0,2 0,02 (1) (+) 2 0,6 0270060 Leek 0,01 (1) 0,05 (1) 0,02 (1) 0,7 0,6 0270070 Rhubarb 0,01 (1) 0,05 (1) 0,02 (1) 0,02 (1) 0,02 (1) 0270080 Bamboo shoots 0,01 (1) (2) 0,02 (1) 0,02 (1) 0,02 (1) 0270090 Palm hearts 0,01 (1) (2) 0,02 (1) 0,02 (1) 0,02 (1) 0270990 Others 0,01 (1) 0,05 (1) 0,02 (1) 0,02 (1) 0,02 (1) 0280000 (viii) Fungi 0,01 (1) 0,01 (1) 0,01 (1) 0,05 (1) 0,02 (1) 0,02 (1) 0,02 (1) 0280010 Cultivated fungi (Common mushroom, oyster mushroom, shiitake, fungus mycelium (vegetative parts)) 0280020 Wild fungi (Chanterelle, truffle, morel, cep) 0280990 Others 0290000 (ix) Sea weeds 0,01 (1) 0,01 (1) (2) 0,02 (1) 0,02 (1) 0,02 (1) 0300000 3. PULSES, DRY 0,02 (1) 0,01 (1) 0,05 (1) 0,05 (1) 0300010 Beans (Broad beans, navy beans, flageolets, jack beans, lima beans, field beans, cowpeas) 0,07 0,3 0,3 0300020 Lentils 0,01 (1) 0,5 0,2 0300030 Peas (Chickpeas, field peas, chickling vetch) 0,07 0,3 0,2 0300040 Lupins 0,01 (1) 0,05 0,2 0300990 Others 0,01 (1) 0,3 0,2 0400000 4. OILSEEDS AND OILFRUITS 0,02 (1) 0,01 (1) 0,05 (1) 0401000 (i) Oilseeds 0401010 Linseed 0,01 (1) 0,02 (1) 0,2 0,6 0401020 Peanuts 0,01 (1) 0,02 (1) 0,04 0,15 0401030 Poppy seed 0,01 (1) 0,02 (1) 0,2 0,2 0401040 Sesame seed 0,01 (1) 0,02 (1) 0,2 0,02 (1) 0401050 Sunflower seed 0,01 (1) 0,02 (1) 0,3 0,02 (1) 0401060 Rape seed (Bird rapeseed, turnip rape) 0,2 0,02 (1) 0,2 0,5 0401070 Soya bean 0,01 (1) 0,02 (1) 0,05 0,15 0401080 Mustard seed 0,01 (1) 0,02 (1) 0,2 0,3 0401090 Cotton seed 0,7 0,03 0,3 2 0401100 Pumpkin seeds (Other seeds of Cucurbitaceae) 0,01 (1) 0,02 (1) 0,02 (1) 0,02 (1) 0401110 Safflower 0,01 (1) (2) 0,02 (1) 0,2 0,02 (1) 0401120 Borage (Purple viper's bugloss/Canary flower (Echium plantagineum), Corn Gromwell (Buglossoides arvensis)) 0,01 (1) (2) 0,02 (1) 0,2 0,02 (1) 0401130 Gold of pleasure 0,01 (1) (2) 0,02 (1) 0,2 0,3 0401140 Hempseed 0,01 (1) 0,02 (1) 0,02 (1) 0,02 (1) 0401150 Castor bean 0,01 (1) (2) 0,02 (1) 0,2 0,02 (1) 0401990 Others 0,01 (1) 0,02 (1) 0,02 (1) 0,02 (1) 0402000 (ii) Oilfruits 0,01 (1) 0,05 (1) 0,02 (1) 0402010 Olives for oil production 0,05 0402020 Palm nuts (palmoil kernels) (2) 0,02 (1) 0402030 Palmfruit (2) 0,02 (1) 0402040 Kapok (2) 0,02 (1) 0402990 Others 0,02 (1) 0500000 5. CEREALS 0,02 (1) 0,01 (1) 0,05 (1) 0,05 (1) 0500010 Barley 0,01 (1) 1 2 0500020 Buckwheat (Amaranthus, quinoa) 0,01 (1) 0,02 (1) 0,02 (1) 0500030 Maize 0,01 (1) 0,02 (1) 0,02 (1) 0500040 Millet (Foxtail millet, teff, finger millet, pearl millet) 0,01 (1) 0,02 (1) 0,02 (1) 0500050 Oats 0,01 (1) 1 2 0500060 Rice (Indian/wild rice (Zizania aquatica)) 0,01 (1) 0,02 (1) 1 (+) 0500070 Rye 0,01 (1) 0,2 0,1 0500080 Sorghum 0,01 (1) 0,5 0,02 (1) 0500090 Wheat (Spelt, triticale) 0,03 0,2 0,1 0500990 Others (Canary grass seeds (Phalaris canariensis)) 0,01 (1) 0,02 (1) 0,02 (1) 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0,05 (1) 0,05 (1) 0,05 (1) 0610000 (i) Tea 0,1 0,1 (1) 0,1 (1) 0,05 (1) 0620000 (ii) Coffee beans (2) 0,1 (1) 0,3 (+) 0,1 0630000 (iii) Herbal infusions (dried) (2) 0,1 (1) 0,05 (1) 0631000 (a) Flowers (2) 5 (+) 0631010 Camomille flowers (2) 0631020 Hybiscus flowers (2) 0631030 Rose petals (2) 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) (2) 0631050 Lime (linden) (2) 0631990 Others (2) 0632000 (b) Leaves (2) 5 (+) 0632010 Strawberry leaves (2) 0632020 Rooibos leaves (Ginkgo leaves) (2) 0632030 MatÃ © (2) 0632990 Others (2) 0633000 (c) Roots (2) 0,1 (1) 0633010 Valerian root (2) 0633020 Ginseng root (2) 0633990 Others (2) 0639000 (d) Other herbal infusions (2) 0,1 (1) 0640000 (iv) Cocoabeans (fermented or dried) (2) 0,1 (1) 0,1 (1) 0,05 (1) 0650000 (v) Carob (st johns bread) (2) 0,1 (1) 0,1 (1) 0,05 (1) 0700000 7. HOPS (dried) 0,05 (1) 0,05 (1) 0,05 (1) 0,5 15 (+) 15 40 (+) 0800000 8. SPICES (2) 0810000 (i) Seeds 0,05 (1) 0,05 (1) 0,05 (1) (2) 0,1 (1) 0,1 (1) 1.5 (+) 0810010 Anise (2) 0810020 Black caraway (2) 0810030 Celery seed (Lovage seed) (2) 0810040 Coriander seed (2) 0810050 Cumin seed (2) 0810060 Dill seed (2) 0810070 Fennel seed (2) 0810080 Fenugreek (2) 0810090 Nutmeg (2) 0810990 Others (2) 0820000 (ii) Fruits and berries 0,05 (1) 0,05 (1) 0,05 (1) (2) 0,1 (1) 0,1 (1) 0820010 Allspice (2) 0,05 (1) 0820020 Sichuan pepper (Anise pepper, Japan pepper) (2) 0,05 (1) 0820030 Caraway (2) 1.5 (+) 0820040 Cardamom (2) 0,05 (1) 0820050 Juniper berries (2) 0,05 (1) 0820060 Pepper, black, green and white (Long pepper, pink pepper) (2) 0,05 (1) 0820070 Vanilla pods (2) 0,05 (1) 0820080 Tamarind (2) 0,05 (1) 0820990 Others (2) 0,05 (1) 0830000 (iii) Bark 0,05 (1) 0,05 (1) 0,05 (1) (2) 0,1 (1) 0,1 (1) 0,05 (1) 0830010 Cinnamon (Cassia) (2) 0830990 Others (2) 0840000 (iv) Roots or rhizome (2) 0840010 Liquorice 0,05 (1) 0,05 (1) 0,05 (1) (2) 0,1 (1) 0,1 (1) 0,05 (1) 0840020 Ginger 0,05 (1) 0,05 (1) 0,05 (1) (2) 0,1 (1) 0,1 (1) 0,05 (1) 0840030 Turmeric (Curcuma) 0,05 (1) 0,05 (1) 0,05 (1) (2) 0,1 (1) 0,1 (1) 0,05 (1) 0840040 Horseradish (+) (+) (+) (2) (+) (+) (+) 0840990 Others 0,05 (1) 0,05 (1) 0,05 (1) (2) 0,1 (1) 0,1 (1) 0,05 (1) 0850000 (v) Buds 0,05 (1) 0,05 (1) 0,05 (1) (2) 0,1 (1) 0,1 (1) 0,05 (1) 0850010 Cloves (2) 0850020 Capers (2) 0850990 Others (2) 0860000 (vi) Flower stigma 0,05 (1) 0,05 (1) 0,05 (1) (2) 0,1 (1) 0,1 (1) 0,05 (1) 0860010 Saffron (2) 0860990 Others (2) 0870000 (vii) Aril 0,05 (1) 0,05 (1) 0,05 (1) (2) 0,1 (1) 0,1 (1) 0,05 (1) 0870010 Mace (2) 0870990 Others (2) 0900000 9. SUGAR PLANTS 0,01 (1) 0,01 (1) 0,01 (1) (2) 0,02 (1) 0,02 (1) 0900010 Sugar beet (root) (2) 0,2 0900020 Sugar cane (2) 0,02 (1) 0900030 Chicory roots (2) 0,08 0900990 Others (2) 0,02 (1) 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS (+) 1010000 (i) Tissue 0,01 (1) 0,01 (1) 0,05 (1) 0,01 (1) 0,05 (1) 1011000 (a) Swine 1011010 Muscle 0,02 (1) 0,1 (1) 1011020 Fat 0,02 (1) 0,1 (1) 1011030 Liver 0,1 (1) 0,2 1011040 Kidney 0,1 (1) 0,2 1011050 Edible offal 0,02 (1) 0,2 1011990 Others 0,02 (1) 0,1 (1) 1012000 (b) Bovine 1012010 Muscle 0,05 0,1 (1) 1012020 Fat 0,05 0,1 (1) 1012030 Liver 0,1 (1) 0,2 1012040 Kidney 0,2 0,2 1012050 Edible offal 0,02 (1) 0,2 1012990 Others 0,02 (1) 0,1 (1) 1013000 (c) Sheep 1013010 Muscle 0,05 0,1 (1) 1013020 Fat 0,05 0,1 (1) 1013030 Liver 0,1 (1) 0,2 1013040 Kidney 0,2 0,2 1013050 Edible offal 0,02 (1) 0,2 1013990 Others 0,02 (1) 0,1 (1) 1014000 (d) Goat 1014010 Muscle 0,05 0,1 (1) 1014020 Fat 0,05 0,1 (1) 1014030 Liver 0,1 (1) 0,2 1014040 Kidney 0,2 0,2 1014050 Edible offal 0,02 (1) 0,2 1014990 Others 0,02 (1) 0,1 (1) 1015000 (e) Horses, asses, mules or hinnies (2) 1015010 Muscle 0,05 (2) 0,1 (1) 1015020 Fat 0,05 (2) 0,1 (1) 1015030 Liver 0,1 (1) (2) 0,2 1015040 Kidney 0,2 (2) 0,2 1015050 Edible offal 0,02 (1) (2) 0,2 1015990 Others 0,02 (1) (2) 0,1 (1) 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 0,1 (1) 1016010 Muscle 0,02 (1) 1016020 Fat 0,02 (1) 1016030 Liver 0,1 (1) 1016040 Kidney 0,1 (1) 1016050 Edible offal 0,02 (1) 1016990 Others 0,02 (1) 1017000 (g) Other farm animals (Rabbit, kangaroo, deer) (2) 1017010 Muscle 0,05 (2) 0,1 (1) 1017020 Fat 0,05 (2) 0,1 (1) 1017030 Liver 0,1 (1) (2) 0,2 1017040 Kidney 0,2 (2) 0,2 1017050 Edible offal 0,02 (1) (2) 0,2 1017990 Others 0,02 (1) (2) 0,1 (1) 1020000 (ii) Milk 0,05 0,01 (1) 0,01 (1) 0,01 (1) 0,02 (1) (+) 0,01 (1) 0,02 (1) 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Bird eggs 0,02 (1) 0,01 (1) 0,01 (1) 0,05 (1) 0,01 (1) 0,05 (1) 0,1 (1) 1030010 Chicken 1030020 Duck (2) 1030030 Goose (2) 1030040 Quail (2) 1030990 Others (2) 1040000 (iv) Honey (Royal jelly, pollen, honey comb with honey (comb honey)) 0,05 (1) 0,05 (1) 0,05 (1) (2) 0,05 (1) 0,05 (1) 0,05 (1) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 0,02 (1) 0,01 (1) 0,01 (1) (2) 0,01 (1) 0,05 (1) 0,1 (1) 1060000 (vi) Snails 0,02 (1) 0,01 (1) 0,01 (1) (2) 0,01 (1) 0,05 (1) 0,1 (1) 1070000 (vii) Other terrestrial animal products (Wild game) 0,02 (1) 0,01 (1) 0,01 (1) (2) 0,01 (1) 0,05 (1) 0,1 (1) (2) Annex III is amended as follows: (a) In Part A, the columns for chromafenozide, dicamba, difenoconazole, fenpyrazamine, fluazinam, nicotine and tau-fluvalinate are replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (5) Chromafenozide Dicamba Difenoconazole Fenpyrazamine Fluazinam (F) Nicotine Tau-Fluvalinate (F) 0100000 1. FRUIT FRESH OR FROZEN NUTS 0110000 (i) Citrus fruit 0,01 (4) 0,05 (4) 0,1 0,01 (4) 0,05 (4) 0,1 0110010 Grapefruit (Shaddocks, pomelos, sweeties, tangelo (except mineola), ugli and other hybrids) 0110020 Oranges (Bergamot, bitter orange, chinotto and other hybrids) 0110030 Lemons (Citron, lemon, Buddha's hand (Citrus medica var. sarcodactylis)) 0110040 Limes 0110050 Mandarins (Clementine, tangerine, mineola and other hybrids tangor (Citrus reticulata Ã  sinensis)) 0110990 Others 0120000 (ii) Tree nuts 0,01 (4) 0,05 (4) 0,05 (4) 0,01 (4) 0,05 (4) 0,01 (4) 0120010 Almonds 0120020 Brazil nuts 0120030 Cashew nuts 0120040 Chestnuts 0120050 Coconuts 0120060 Hazelnuts (Filbert) 0120070 Macadamia 0120080 Pecans 0120090 Pine nuts 0120100 Pistachios 0120110 Walnuts 0120990 Others 0130000 (iii) Pome fruit 0,5 0,01 (4) 0,1 0130010 Apples (Crab apple) 0,1 0,5 0,3 0130020 Pears (Oriental pear) 0,05 (4) 0,5 0,05 (4) 0130030 Quinces 0,05 (4) 0,4 0,05 (4) 0130040 Medlar 0,05 (4) 0,5 0,05 (4) 0130050 Loquat 0,05 (4) 0,5 0,05 (4) 0130990 Others 0,05 (4) 0,2 0,05 (4) 0140000 (iv) Stone fruit 0,01 (4) 0,05 (4) 0,05 (4) 0140010 Apricots 0,5 5 0,1 0140020 Cherries (Sweet cherries, sour cherries) 0,3 4 0,5 0140030 Peaches (Nectarines and similar hybrids) 0,5 4 0,1 0140040 Plums (Damson, greengage, mirabelle, sloe, red date/Chinese date/Chinese jujube (Ziziphus zizyphus)) 0,5 3 0,3 0140990 Others 0,1 0,01 (4) 0,01 (4) 0150000 (v) Berries & small fruit 0,05 (4) 0151000 (a) Table and wine grapes 1,5 0,5 3 1 0151010 Table grapes 0,05 (4) 0151020 Wine grapes 3 0152000 (b) Strawberries 0,01 (4) 0,4 3 0,05 (4) 0,5 0153000 (c) Cane fruit 0,01 (4) 0,01 (4) 0,05 (4) 0,5 0153010 Blackberries 1.5 0153020 Dewberries (Loganberries, tayberries, boysenberries, cloudberries and other Rubus hybrids) 0,1 0153030 Raspberries (Wineberries, arctic bramble/raspberry, (Rubus arcticus), nectar raspberries (Rubus arcticus Ã  Rubus idaeus)) 1.5 0153990 Others 0,1 0154000 (d) Other small fruit & berries 0,01 (4) 0,01 (4) 0,05 (4) 0,5 0154010 Blueberries (Bilberries) 0,1 0154020 Cranberries (Cowberries/red bilberries (V. vitis-idaea)) 0,1 0154030 Currants (red, black and white) 0,2 0154040 Gooseberries (Including hybrids with other Ribes species) 0,1 0154050 Rose hips 0,1 0,3 (+) 0154060 Mulberries (Arbutus berry) 0,1 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) 0,1 0154080 Elderberries (Black chokeberry/appleberry, mountain ash, buckthorn/sea sallowthorn, hawthorn, serviceberries, and other treeberries) 0,1 0154990 Others 0,1 0160000 (vi) Miscellaneous fruit 0,01 (4) 0,05 (4) 0,01 (4) 0,05 (4) 0,01 (4) 0161000 (a) Edible peel 0161010 Dates 0,1 0161020 Figs 0,1 0161030 Table olives 2 0161040 Kumquats (Marumi kumquats, nagami kumquats, limequats (Citrus aurantifolia Ã  Fortunella spp.)) 0,1 0161050 Carambola (Bilimbi) 0,1 0161060 Persimmon 0,1 0161070 Jambolan (java plum) (Java apple/water apple, pomerac, rose apple, Brazilean cherry, Surinam cherry/grumichama (Eugenia uniflora)) 0,1 0161990 Others 0,1 0162000 (b) Inedible peel, small 0,1 0162010 Kiwi 0162020 Lychee (Litchi) (Pulasan, rambutan/hairy litchi, longan, mangosteen, langsat, salak) 0162030 Passion fruit 0162040 Prickly pear (cactus fruit) 0162050 Star apple 0162060 American persimmon (Virginia kaki) (Black sapote, white sapote, green sapote, canistel/yellow sapote, mammey sapote) 0162990 Others 0163000 (c) Inedible peel, large 0163010 Avocados 0,1 0163020 Bananas (Dwarf banana, plantain, apple banana) 0,1 0163030 Mangoes 0,1 0163040 Papaya 0,2 0163050 Pomegranate 0,1 0163060 Cherimoya (Custard apple, sugar apple/sweetsop, ilama (Annona diversifolia) and other medium sized Annonaceae fruits) 0,1 0163070 Guava (Red pitaya/dragon fruit (Hylocereus undatus)) 0,1 0163080 Pineapples 0,1 0163090 Bread fruit (Jackfruit) 0,1 0163100 Durian 0,1 0163110 Soursop (guanabana) 0,1 0163990 Others 0,1 0200000 2. VEGETABLES FRESH OR FROZEN 0,01 (4) 0,05 (4) 0210000 (i) Root and tuber vegetables 0,05 (4) 0,01 (4) 0211000 (a) Potatoes 0,1 0,01 (4) 0212000 (b) Tropical root and tuber vegetables 0,1 0,01 (4) 0212010 Cassava (Dasheen, eddoe/Japanese taro, tannia) 0212020 Sweet potatoes 0212030 Yams (Potato bean/yam bean, Mexican yam bean) 0212040 Arrowroot 0212990 Others 0213000 (c) Other root and tuber vegetables except sugar beet 0213010 Beetroot 0,4 0,02 0213020 Carrots 0,4 0,02 0213030 Celeriac 2 0,01 (4) 0213040 Horseradish (Angelica roots, lovage roots, gentiana roots) 0,4 0,01 (4) 0213050 Jerusalem artichokes (Crosne) 0,4 0,01 (4) 0213060 Parsnips 0,4 0,01 (4) 0213070 Parsley root 0,4 0,01 (4) 0213080 Radishes (Black radish, Japanese radish, small radish and similar varieties, tiger nut (Cyperus esculentus)) 0,4 0,01 (4) 0213090 Salsify (Scorzonera, Spanish salsify/Spanish oysterplant, edible burdock) 0,4 0,01 (4) 0213100 Swedes 0,4 0,01 (4) 0213110 Turnips 0,4 0,01 (4) 0213990 Others 0,4 0,01 (4) 0220000 (ii) Bulb vegetables 0,05 (4) 0,01 (4) 0,01 (4) 0220010 Garlic 0,5 0220020 Onions (Other bulb onions, silverskin onions) 0,5 0220030 Shallots 0,5 0220040 Spring onions and welsh onions (Other green onions and similar varieties) 5 0220990 Others 0,5 0230000 (iii) Fruiting vegetables 0231000 (a) Solanacea 0,05 (4) 0231010 Tomatoes (Cherry tomatoes, Physalis spp., gojiberry, wolfberry (Lycium barbarum and L. chinense), tree tomato) 2 3 0,1 0231020 Peppers (Chilli peppers) 0,8 3 0,01 (4) 0231030 Aubergines (egg plants) (Pepino, antroewa/white eggplant (S. macrocarpon)) 0,6 3 0,15 0231040 Okra (lady's fingers) 0,05 (4) 0,01 (4) 0,01 (4) 0231990 Others 0,05 (4) 0,01 (4) 0,01 (4) 0232000 (b) Cucurbits  edible peel 0,05 (4) 0,3 0,7 0232010 Cucumbers 0,05 0232020 Gherkins 0,01 (4) 0232030 Courgettes (Summer squash, marrow (patisson), lauki (Lagenaria siceraria), chayote, sopropo/bitter melon, snake gourd, angled luffa/teroi) 0,01 (4) 0232990 Others 0,01 (4) 0233000 (c) Cucurbits-inedible peel 0,05 (4) 0,2 0,01 (4) 0233010 Melons (Kiwano) 0,09 0233020 Pumpkins (Winter squash, marrow (late variety)) 0,01 (4) 0233030 Watermelons 0,01 (4) 0233990 Others 0,01 (4) 0234000 (d) Sweet corn (Baby corn) 0,07 0,05 (4) 0,01 (4) 0,01 (4) 0239000 (e) Other fruiting vegetables 0,05 (4) 0,05 (4) 0,01 (4) 0,01 (4) 0240000 (iv) Brassica vegetables 0,05 (4) 0,01 (4) 0241000 (a) Flowering brassica 0241010 Broccoli (Calabrese, Broccoli raab, Chinese broccoli) 1 0,4 0241020 Cauliflower 0,2 0,1 0241990 Others 0,05 (4) 0,01 (4) 0242000 (b) Head brassica 0,2 0242010 Brussels sprouts 0,1 0242020 Head cabbage (Pointed head cabbage, red cabbage, savoy cabbage, white cabbage) 0,2 0242990 Others 0,01 (4) 0243000 (c) Leafy brassica 2 0,01 (4) 0243010 Chinese cabbage (Indian or Chinese) mustard, pak choi, Chinese flat cabbage/ai goo choi), choi sum, Peking cabbage/pe-tsai) 0243020 Kale (Borecole/curly kale, collards, Portuguese Kale, Portuguese cabbage, cow cabbage) 0243990 Others 0244000 (d) Kohlrabi 0,05 (4) 0,07 0250000 (v) Leaf vegetables & fresh herbs 0,01 (4) 0251000 (a) Lettuce and other salad plants including Brassicacea 0,05 (4) 0,7 0251010 Lamb's lettuce (Italian corn salad) 0,05 (4) 0251020 Lettuce (Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce) 3 0251030 Scarole (broad-leaf endive) (Wild chicory, red-leaved chicory, radicchio, curly leaf endive, sugar loaf (C. endivia var. crispum/C. intybus var. foliosum), dandelion greens) 0,05 (4) 0251040 Cress (Mung bean sprouts, alfalfa sprouts) 0,05 (4) 0251050 Land cress 0,05 (4) 0251060 Rocket, Rucola (Wild rocket (Diplotaxis spp.)) 2 0251070 Red mustard 0,05 (4) 0251080 Leaves and sprouts of Brassica spp, including turnip greens (Mizuna, leaves of peas and radish and other babyleaf crops, including brassica crops (crops harvested up to 8 true leaf stage), kohlrabi leaves) 0,05 (4) 0251990 Others 0,05 (4) 0252000 (b) Spinach & similar (leaves) 0,05 (4) 0,01 (4) 0252010 Spinach (New Zealand spinach, amaranthus spinach (pak-khom, tampara), tajer leaves, bitterblad/bitawiri) 2 0252020 Purslane (Winter purslane/miner's lettuce, garden purslane, common purslane, sorrel, glassworth, agretti (Salsola soda)) 2 0252030 Beet leaves (chard) (Leaves of beetroot) 0,2 0252990 Others 0,05 (4) 0253000 (c) Vine leaves (grape leaves) (Malabar nightshade, banana leaves, climbing wattle (Acacia pennata)) 0,05 (4) 0,05 (4) 0,01 (4) 0254000 (d) Water cress (Morning glory/Chinese convolvulus/water convolvulus/water spinach/kangkung (Ipomea aquatica), water clover, water mimosa) 0,05 (4) 0,5 0,01 (4) 0255000 (e) Witloof 0,05 (4) 0,08 0,01 (4) 0256000 (f) Herbs 4 0,4 (+) 0,01 (4) 0256010 Chervil 10 0256020 Chives 2 0256030 Celery leaves (Fennel leaves, coriander leaves, dill leaves, caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves, culantro/stinking/long coriander/stink weed (Eryngium foetidum)) 10 0256040 Parsley (leaves of root parsley) 10 0256050 Sage (Winter savory, summer savory, Borago officinalis leaves) 2 0256060 Rosemary 2 0256070 Thyme (Marjoram, oregano) 2 0256080 Basil (Balm leaves, mint, peppermint, holy basil, sweet basil, hairy basil, edible flowers (marigold flower and others), pennywort, wild betel leaf, curry leaves) 2 0256090 Bay leaves (laurel) (Lemon grass) 2 0256100 Tarragon (Hyssop) 2 0256990 Others 2 0260000 (vi) Legume vegetables (fresh) 0,05 (4) 0,01 (4) 0260010 Beans (with pods) (Green bean/French beans/snap beans, scarlet runner bean, slicing bean, yard long beans, guar beans, soya beans) 1 0,1 0260020 Beans (without pods) (Broad beans, flageolets, jack bean, lima bean, cowpea) 1 0,1 0260030 Peas (with pods) (Mangetout/sugar peas/snow peas) 1 0,5 0260040 Peas (without pods) (Garden pea, green pea, chickpea) 1 0,5 0260050 Lentils 0,05 (4) 0,01 (4) 0260990 Others 0,05 (4) 0,01 (4) 0270000 (vii) Stem vegetables (fresh) 0,01 (4) 0270010 Asparagus 5 0,05 (4) 0,01 (4) 0270020 Cardoons (Borago officinalis stems) 0,05 (4) 4 0,01 (4) 0270030 Celery 0,05 (4) 5 0,01 (4) 0270040 Fennel 0,05 (4) 5 0,01 (4) 0270050 Globe artichokes (Banana flower) 0,05 (4) 1 0,8 0270060 Leek 0,05 (4) 0,5 0,1 0270070 Rhubarb 0,05 (4) 0,3 0,01 (4) 0270080 Bamboo shoots 0,05 (4) 0,05 (4) 0,01 (4) 0270090 Palm hearts 0,05 (4) 0,05 (4) 0,01 (4) 0270990 Others 0,05 (4) 0,05 (4) 0,01 (4) 0280000 (viii) Fungi 0,05 (4) 0,05 (4) 0,01 (4) 0,01 (4) 0280010 Cultivated fungi (Common mushroom, oyster mushroom, shiitake, fungus mycelium (vegetative parts)) 0280020 Wild fungi (Chanterelle, truffle, morel, cep) 0,04 (+) 0280990 Others 0290000 (ix) Sea weeds 0,05 (4) 0,05 (4) 0,01 (4) 0,01 (4) 0300000 3. PULSES, DRY 0,01 (4) 0,05 (4) 0,01 (4) 0,05 (4) 0300010 Beans (Broad beans, navy beans, flageolets, jack beans, lima beans, field beans, cowpeas) 0,05 (4) 0,01 (4) 0300020 Lentils 0,05 (4) 0,01 (4) 0300030 Peas (Chickpeas, field peas, chickling vetch) 0,1 0,02 0300040 Lupins 0,05 (4) 0,01 (4) 0300990 Others 0,05 (4) 0,01 (4) 0400000 4. OILSEEDS AND OILFRUITS 0,01 (4) 0,05 (4) 0,01 (4) 0,05 (4) 0401000 (i) Oilseeds 0401010 Linseed 0,2 0,02 (4) 0401020 Peanuts 0,05 (4) 0,02 (4) 0401030 Poppy seed 0,05 (4) 0,02 (4) 0401040 Sesame seed 0,05 (4) 0,02 (4) 0401050 Sunflower seed 0,05 (4) 0,1 0401060 Rape seed (Bird rapeseed, turnip rape) 0,5 0,1 0401070 Soya bean (+) 0,05 (4) 0,02 (4) 0401080 Mustard seed 0,2 0,02 (4) 0401090 Cotton seed 0,05 (4) 0,1 0401100 Pumpkin seeds (Other seeds of Cucurbitaceae) 0,05 (4) 0,02 (4) 0401110 Safflower 0,05 (4) 0,02 (4) 0401120 Borage (Purple viper's bugloss/Canary flower (Echium plantagineum), Corn Gromwell (Buglossoides arvensis)) 0,05 (4) 0,02 (4) 0401130 Gold of pleasure 0,05 (4) 0,02 (4) 0401140 Hempseed 0,05 (4) 0,02 (4) 0401150 Castor bean 0,05 (4) 0,02 (4) 0401990 Others 0,05 (4) 0,02 (4) 0402000 (ii) Oilfruits 0,01 (4) 0402010 Olives for oil production 2 0402020 Palm nuts (palmoil kernels) 0,05 (4) 0402030 Palmfruit 0,05 (4) 0402040 Kapok 0,05 (4) 0402990 Others 0,05 (4) 0500000 5. CEREALS 0,01 (4) 0,01 (4) 0,05 (4) 0500010 Barley 7 0,05 (4) 0,5 0500020 Buckwheat (Amaranthus, quinoa) 0,3 0,05 (4) 0,01 (4) 0500030 Maize 0,5 0,05 (4) 0,1 0500040 Millet (Foxtail millet, teff, finger millet, pearl millet) 0,3 0,05 (4) 0,01 (4) 0500050 Oats 0,5 0,05 (4) 0,5 0500060 Rice (Indian/wild rice (Zizania aquatica)) 0,3 3 0,01 (4) 0500070 Rye 0,5 0,1 0,05 0500080 Sorghum 4 0,05 (4) 0,01 (4) 0500090 Wheat (Spelt, triticale) 2 0,1 0,05 0500990 Others (Canary grass seeds (Phalaris canariensis)) 0,3 0,05 (4) 0,05 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0,02 (4) 0,01 (4) 0,01 (4) 0610000 (i) Tea 0,05 (4) 0,05 (4) 0,05 (4) 0,6 (+) 0620000 (ii) Coffee beans 0,05 (4) 0,05 (4) 0,05 (4) 0630000 (iii) Herbal infusions (dried) 20 0,5 (+) 0631000 (a) Flowers 40 0,05 (4) 0631010 Camomille flowers 0631020 Hybiscus flowers 0631030 Rose petals 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0631050 Lime (linden) 0631990 Others 0632000 (b) Leaves 40 0,05 (4) 0632010 Strawberry leaves 0632020 Rooibos leaves (Ginkgo leaves) 0632030 MatÃ © 0632990 Others 0633000 (c) Roots 0,05 (4) 0633010 Valerian root 0,05 (4) 0633020 Ginseng root 3 0633990 Others 0,05 (4) 0639000 (d) Other herbal infusions 0,05 (4) 0,05 (4) 0640000 (iv) Cocoabeans (fermented or dried) 0,05 (4) 0,05 (4) 0,05 (4) 0650000 (v) Carob (st johns bread) 0,05 (4) 0,05 (4) 0,05 (4) 0700000 7. HOPS (dried) 0,02 (4) 0,05 (4) 0,05 (4) 0,01 (4) 0,05 (4) 10 0800000 8. SPICES (+) 0810000 (i) Seeds 0,02 (4) 0,05 (4) 0,3 0,01 (4) 0,05 (4) 0,3 0,01 (4) 0810010 Anise 0810020 Black caraway 0810030 Celery seed (Lovage seed) 0810040 Coriander seed 0810050 Cumin seed 0810060 Dill seed 0810070 Fennel seed 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 (ii) Fruits and berries 0,02 (4) 0,05 (4) 0,3 0,01 (4) 0,05 (4) 0,3 0,01 (4) 0820010 Allspice 0820020 Sichuan pepper (Anise pepper, Japan pepper) 0820030 Caraway 0820040 Cardamom 0820050 Juniper berries 0820060 Pepper, black, green and white (Long pepper, pink pepper) 0820070 Vanilla pods 0820080 Tamarind 0820990 Others 0830000 (iii) Bark 0,02 (4) 0,05 (4) 0,3 0,01 (4) 0,05 (4) 4 0,01 (4) 0830010 Cinnamon (Cassia) 0830990 Others 0840000 (iv) Roots or rhizome 4 0840010 Liquorice 0,02 (4) 0,05 (4) 0,3 0,01 (4) 0,05 (4) 0,01 (4) 0840020 Ginger 0,02 (4) 0,05 (4) 0,3 0,01 (4) 0,05 (4) 0,01 (4) 0840030 Turmeric (Curcuma) 0,02 (4) 0,05 (4) 0,3 0,01 (4) 0,05 (4) 0,01 (4) 0840040 Horseradish (+) (+) (+) (+) (+) (+) 0840990 Others 0,02 (4) 0,05 (4) 0,3 0,01 (4) 0,05 (4) 0,01 (4) 0850000 (v) Buds 0,02 (4) 0,05 (4) 0,3 0,01 (4) 0,05 (4) 4 0,01 (4) 0850010 Cloves 0850020 Capers 0850990 Others 0860000 (vi) Flower stigma 0,02 (4) 0,05 (4) 0,3 0,01 (4) 0,05 (4) 4 0,01 (4) 0860010 Saffron 0860990 Others 0870000 (vii) Aril 0,02 (4) 0,05 (4) 0,3 0,01 (4) 0,05 (4) 4 0,01 (4) 0870010 Mace 0870990 Others 0900000 9. SUGAR PLANTS 0,01 (4) 0,01 (4) 0,05 (4) 0,01 (4) 0900010 Sugar beet (root) 0,05 (4) 0,2 0900020 Sugar cane 1 0,05 (4) 0900030 Chicory roots 0,05 (4) 0,6 0900990 Others 0,05 (4) 0,05 (4) 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 0,05 (4) 1010000 (i) Tissue 0,01 (4) 0,01 (4) 1011000 (a) Swine 1011010 Muscle 0,05 (4) 0,05 0,05 1011020 Fat 0,07 0,05 0,3 1011030 Liver 0,7 0,2 0,01 (4) 1011040 Kidney 0,7 0,2 0,02 1011050 Edible offal 0,7 0,2 0,3 1011990 Others 0,05 (4) 0,1 0,01 (4) 1012000 (b) Bovine 1012010 Muscle 0,5 0,05 0,05 1012020 Fat 0,07 0,05 0,3 1012030 Liver 0,7 0,2 0,01 (4) 1012040 Kidney 0,7 0,2 0,02 1012050 Edible offal 0,7 0,2 0,3 1012990 Others 0,5 0,1 0,01 (4) 1013000 (c) Sheep 1013010 Muscle 0,05 (4) 0,05 0,05 1013020 Fat 0,07 0,05 0,3 1013030 Liver 0,7 0,2 0,01 (4) 1013040 Kidney 0,7 0,2 0,02 1013050 Edible offal 0,7 0,2 0,3 1013990 Others 0,05 (4) 0,1 0,01 (4) 1014000 (d) Goat 1014010 Muscle 0,05 (4) 0,05 0,05 1014020 Fat 0,07 0,05 0,3 1014030 Liver 0,7 0,2 0,01 (4) 1014040 Kidney 0,7 0,2 0,02 1014050 Edible offal 0,7 0,2 0,3 1014990 Others 0,05 (4) 0,1 0,01 (4) 1015000 (e) Horses, asses, mules or hinnies 1015010 Muscle 0,05 (4) 0,05 0,05 1015020 Fat 0,07 0,05 0,3 1015030 Liver 0,7 0,2 0,01 (4) 1015040 Kidney 0,7 0,2 0,02 1015050 Edible offal 0,7 0,2 0,3 1015990 Others 0,05 (4) 0,1 0,01 (4) 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 0,1 0,01 (4) 1016010 Muscle 0,02 1016020 Fat 0,04 1016030 Liver 0,07 1016040 Kidney 0,07 1016050 Edible offal 0,07 1016990 Others 0,05 (4) 1017000 (g) Other farm animals (Rabbit, kangaroo, deer) 0,01 (4) 1017010 Muscle 0,05 (4) 0,1 1017020 Fat 0,07 0,1 1017030 Liver 0,7 0,2 1017040 Kidney 0,7 0,2 1017050 Edible offal 0,7 0,2 1017990 Others 0,05 (4) 0,1 1020000 (ii) Milk 0,01 (4) 0,005 (4) 0,01 (4) 0,05 1020010 Cattle 0,5 1020020 Sheep 0,2 1020030 Goat 0,2 1020040 Horse 0,2 1020990 Others 0,2 1030000 (iii) Bird eggs 0,01 (4) 0,05 (4) 0,05 (4) 0,01 (4) 0,01 (4) 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others 1040000 (iv) Honey (Royal jelly, pollen, honey comb with honey (comb honey)) 0,05 (4) 0,05 (4) 0,05 (4) 0,05 (4) 0,05 (4) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 0,01 (4) 0,05 (4) 0,05 (4) 0,01 (4) 0,01 (4) 1060000 (vi) Snails 0,01 (4) 0,05 (4) 0,05 (4) 0,01 (4) 0,01 (4) 1070000 (vii) Other terrestrial animal products (Wild game) 0,01 (4) 0,05 (4) 0,05 (4) 0,01 (4) 0,01 (4) (b) In Part B, the column for penconazole is replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (7) Penconazole (F) 0130040 Medlar 0,2 0130050 Loquat 0,2 0154050 Rose hips 0,05 (6) 0154060 Mulberries (Arbutus berry) 0,05 (6) 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) 0,05 (6) 0154080 Elderberries (Black chokeberry/appleberry, mountain ash, buckthorn/sea sallowthorn, hawthorn, serviceberries, and other treeberries) 0,05 (6) 0161050 Carambola (Bilimbi) 0,05 (6) 0161060 Persimmon 0,05 (6) 0161070 Jambolan (java plum) (Java apple/water apple, pomerac, rose apple, Brazilean cherry, Surinam cherry/grumichama (Eugenia uniflora)) 0,05 (6) 0162040 Prickly pear (cactus fruit) 0,05 (6) 0162050 Star apple 0,05 (6) 0162060 American persimmon (Virginia kaki) (Black sapote, white sapote, green sapote, canistel/yellow sapote, mammey sapote) 0,05 (6) 0163060 Cherimoya (Custard apple, sugar apple/sweetsop, ilama (Annona diversifolia) and other medium sized Annonaceae fruits) 0,05 (6) 0163070 Guava (Red pitaya/dragon fruit (Hylocereus undatus)) 0,05 (6) 0163090 Bread fruit (Jackfruit) 0,05 (6) 0163100 Durian 0,05 (6) 0163110 Soursop (guanabana) 0,05 (6) 0212040 Arrowroot 0,05 (6) 0251050 Land cress 0,05 (6) 0251070 Red mustard 0,05 (6) 0252020 Purslane (Winter purslane/miner's lettuce, garden purslane, common purslane, sorrel, glassworth, agretti (Salsola soda)) 0,05 (6) 0253000 (c) Vine leaves (grape leaves) (Malabar nightshade, banana leaves, climbing wattle (Acacia pennata)) 0,05 (6) 0256050 Sage (Winter savory, summer savory, Borago officinalis leaves) 0,05 (6) 0256060 Rosemary 0,05 (6) 0256070 Thyme (Marjoram, oregano) 0,05 (6) 0256080 Basil (Balm leaves, mint, peppermint, holy basil, sweet basil, hairy basil, edible flowers (marigold flower and others), pennywort, wild betel leaf, curry leaves) 0,05 (6) 0256090 Bay leaves (laurel) (Lemon grass) 0,05 (6) 0256100 Tarragon (Hyssop) 0,05 (6) 0270080 Bamboo shoots 0,05 (6) 0270090 Palm hearts 0,05 (6) 0290000 (ix) Sea weeds 0401110 Safflower 0,05 (6) 0401120 Borage (Purple viper's bugloss/Canary flower (Echium plantagineum), Corn Gromwell (Buglossoides arvensis)) 0,05 (6) 0401130 Gold of pleasure 0,05 (6) 0401150 Castor bean 0,05 (6) 0402020 Palm nuts (palmoil kernels) 0,05 (6) 0402030 Palmfruit 0,05 (6) 0402040 Kapok 0,05 (6) 0620000 (ii) Coffee beans 0,1 (6) 0630000 (iii) Herbal infusions (dried) 0,1 (6) 0631000 (a) Flowers 0,1 (6) 0631010 Camomille flowers 0,1 (6) 0631020 Hybiscus flowers 0,1 (6) 0631030 Rose petals 0,1 (6) 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0,1 (6) 0631050 Lime (linden) 0,1 (6) 0631990 Others 0,1 (6) 0632000 (b) Leaves 0,1 (6) 0632010 Strawberry leaves 0,1 (6) 0632020 Rooibos leaves (Ginkgo leaves) 0,1 (6) 0632030 MatÃ © 0,1 (6) 0632990 Others 0,1 (6) 0633000 (c) Roots 0,1 (6) 0633010 Valerian root 0,1 (6) 0633020 Ginseng root 0,1 (6) 0633990 Others 0,1 (6) 0639000 (d) Other herbal infusions 0,1 (6) 0640000 (iv) Cocoabeans (fermented or dried) 0,1 (6) 0650000 (v) Carob (st johns bread) 0,1 (6) 0800000 8. SPICES 0810000 (i) Seeds 0,1 (6) 0810010 Anise 0,1 (6) 0810020 Black caraway 0,1 (6) 0810030 Celery seed (Lovage seed) 0,1 (6) 0810040 Coriander seed 0,1 (6) 0810050 Cumin seed 0,1 (6) 0810060 Dill seed 0,1 (6) 0810070 Fennel seed 0,1 (6) 0810080 Fenugreek 0,1 (6) 0810090 Nutmeg 0,1 (6) 0810990 Others 0,1 (6) 0820000 (ii) Fruits and berries 0,1 (6) 0820010 Allspice 0,1 (6) 0820020 Sichuan pepper (Anise pepper, Japan pepper) 0,1 (6) 0820030 Caraway 0,1 (6) 0820040 Cardamom 0,1 (6) 0820050 Juniper berries 0,1 (6) 0820060 Pepper, black, green and white (Long pepper, pink pepper) 0,1 (6) 0820070 Vanilla pods 0,1 (6) 0820080 Tamarind 0,1 (6) 0820990 Others 0,1 (6) 0830000 (iii) Bark 0,1 (6) 0830010 Cinnamon (Cassia) 0,1 (6) 0830990 Others 0,1 (6) 0840000 (iv) Roots or rhizome 0840010 Liquorice 0,1 (6) 0840020 Ginger 0,1 (6) 0840030 Turmeric (Curcuma) 0,1 (6) 0840040 Horseradish (+) 0840990 Others 0,1 (6) 0850000 (v) Buds 0,1 (6) 0850010 Cloves 0,1 (6) 0850020 Capers 0,1 (6) 0850990 Others 0,1 (6) 0860000 (vi) Flower stigma 0,1 (6) 0860010 Saffron 0,1 (6) 0860990 Others 0,1 (6) 0870000 (vii) Aril 0,1 (6) 0870010 Mace 0,1 (6) 0870990 Others 0,1 (6) 0900000 9. SUGAR PLANTS 0,05 (6) 0900010 Sugar beet (root) 0,05 (6) 0900020 Sugar cane 0,05 (6) 0900030 Chicory roots 0,05 (6) 0900990 Others 0,05 (6) 1015000 (e) Horses, asses, mules or hinnies 0,05 (6) 1015010 Muscle 0,05 (6) 1015020 Fat 0,05 (6) 1015030 Liver 0,05 (6) 1015040 Kidney 0,05 (6) 1015050 Edible offal 0,05 (6) 1015990 Others 0,05 (6) 1017000 (g) Other farm animals (Rabbit, kangaroo, deer) 0,05 (6) 1017010 Muscle 0,05 (6) 1017020 Fat 0,05 (6) 1017030 Liver 0,05 (6) 1017040 Kidney 0,05 (6) 1017050 Edible offal 0,05 (6) 1017990 Others 0,05 (6) 1030020 Duck 0,05 (6) 1030030 Goose 0,05 (6) 1030040 Quail 0,05 (6) 1030990 Others 0,05 (6) 1040000 (iv) Honey (Royal jelly, pollen, honey comb with honey (comb honey)) 0,05 (6) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 0,05 (6) 1060000 (vi) Snails 0,05 (6) 1070000 (vii) Other terrestrial animal products (Wild game) 0,05 (6) (1) Indicates lower limit of analytical determination (2) Pesticide-code combination for which the MRL as set in Annex III Part B applies. (3) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (F) = Fat soluble Acetamiprid (R) (R) = The residue definition differs for the following combinations pesticide-code number: Acetamiprid  code 1000000 except 1040000: Sum of acetamiprid and N-desmethyl-acetamiprid (IM-2-1), expressed as acetamiprid (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (+) The European Food Safety Authority identified some information on analytical methods as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 5 February 2016, or, if that information is not submitted by that date, the lack of it. 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 1010000 (i) Tissue 1011000 (a) Swine 1011010 Muscle 1011020 Fat 1011030 Liver 1011040 Kidney 1011050 Edible offal 1011990 Others 1012000 (b) Bovine 1012010 Muscle 1012020 Fat 1012030 Liver 1012040 Kidney 1012050 Edible offal 1012990 Others 1013000 (c) Sheep 1013010 Muscle 1013020 Fat 1013030 Liver 1013040 Kidney 1013050 Edible offal 1013990 Others 1014000 (d) Goat 1014010 Muscle 1014020 Fat 1014030 Liver 1014040 Kidney 1014050 Edible offal 1014990 Others 1015000 (e) Horses, asses, mules or hinnies 1015010 Muscle 1015020 Fat 1015030 Liver 1015040 Kidney 1015050 Edible offal 1015990 Others 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 1016010 Muscle 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others 1017000 (g) Other farm animals (Rabbit, kangaroo, deer) 1017010 Muscle 1017020 Fat 1017030 Liver 1017040 Kidney 1017050 Edible offal 1017990 Others 1020000 (ii) Milk 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Bird eggs 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others 1040000 (iv) Honey (Royal jelly, pollen, honey comb with honey (comb honey)) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 1060000 (vi) Snails 1070000 (vii) Other terrestrial animal products (Wild game) Cyazofamid (+) The European Food Safety Authority identified some information on residue trials as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 23 April 2016, or, if that information is not submitted by that date, the lack of it. 0211000 (a) Potatoes 0231010 Tomatoes (Cherry tomatoes, Physalis spp., gojiberry, wolfberry (Lycium barbarum and L. chinense), tree tomato) 0232000 (b) Cucurbits  edible peel 0232010 Cucumbers 0232020 Gherkins 0232030 Courgettes (Summer squash, marrow (patisson), lauki (Lagenaria siceraria), chayote, sopropo/bitter melon, snake gourd, angled luffa/teroi) 0232990 Others 0233000 (c) Cucurbits-inedible peel 0233010 Melons (Kiwano) 0233020 Pumpkins (Winter squash, marrow (late variety)) 0233030 Watermelons 0233990 Others (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Formetanate: Sum of formetanate and its salts expressed as formetanate(hydrochloride) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Pymetrozine (A) (R) (A) = The EU reference labs identified the reference standards for 6-hydroxymethylpymetrozine and its phosphate conjugate as commercially not available. When re-viewing the MRL, the Commission will take into account the commercial availability of the reference standards referred to in the first sentence by 23 April 2015, or, if those reference standards are not commercially available by that date, the unavailability of them. (R) = The residue definition differs for the following combinations pesticide-code number: Pymetrozine  code 1020000: pymetrozine, 6-hydroxymethylpymetrozine and its phosphate conjugate, expressed as pymetrozine (+) The European Food Safety Authority identified some information on storage stability as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 23 April 2016, or, if that information is not submitted by that date, the lack of it. 0110000 (i) Citrus fruit 0110010 Grapefruit (Shaddocks, pomelos, sweeties, tangelo (except mineola), ugli and other hybrids) 0110020 Oranges (Bergamot, bitter orange, chinotto and other hybrids) 0110030 Lemons (Citron, lemon, Buddha's hand (Citrus medica var. sarcodactylis)) 0110040 Limes 0110050 Mandarins (Clementine, tangerine, mineola and other hybrids tangor (Citrus reticulata Ã  sinensis)) 0110990 Others (+) The European Food Safety Authority identified some information on residue trials and storage stability as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 23 April 2016, or, if that information is not submitted by that date, the lack of it. 0130010 Apples (Crab apple) 0130020 Pears (Oriental pear) (+) The European Food Safety Authority identified some information on storage stability as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 23 April 2016, or, if that information is not submitted by that date, the lack of it. 0140010 Apricots 0140030 Peaches (Nectarines and similar hybrids) (+) The European Food Safety Authority identified some information on residue trials and storage stability as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 23 April 2016, or, if that information is not submitted by that date, the lack of it. 0152000 (b) Strawberries (+) The European Food Safety Authority identified some information on storage stability as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 23 April 2016, or, if that information is not submitted by that date, the lack of it. 0153010 Blackberries 0153030 Raspberries (Wineberries, arctic bramble/raspberry, (Rubus arcticus), nectar raspberries (Rubus arcticus Ã  Rubus idaeus)) (+) The European Food Safety Authority identified some information on residue trials and storage stability as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 23 April 2016, or, if that information is not submitted by that date, the lack of it. 0154010 Blueberries (Bilberries) 0154030 Currants (red, black and white) 0154040 Gooseberries (Including hybrids with other Ribes species) 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) (+) The European Food Safety Authority identified some information on storage stability as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 23 April 2016, or, if that information is not submitted by that date, the lack of it 0211000 (a) Potatoes 0213030 Celeriac 0213080 Radishes (Black radish, Japanese radish, small radish and similar varieties, tiger nut (Cyperus esculentus)) (+) The European Food Safety Authority identified some information on residue trials and storage stability as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 23 April 2016, or, if that information is not submitted by that date, the lack of it. 0231010 Tomatoes (Cherry tomatoes, Physalis spp., gojiberry, wolfberry (Lycium barbarum and L. chinense), tree tomato) 0231020 Peppers (Chilli peppers) 0231030 Aubergines (egg plants) (Pepino, antroewa/white eggplant (S. macrocarpon)) 0231040 Okra (lady's fingers) 0232000 (b) Cucurbits  edible peel 0232010 Cucumbers 0232020 Gherkins 0232030 Courgettes (Summer squash, marrow (patisson), lauki (Lagenaria siceraria), chayote, sopropo/bitter melon, snake gourd, angled luffa/teroi) 0232990 Others 0233000 (c) Cucurbits-inedible peel 0233010 Melons (Kiwano) 0233020 Pumpkins (Winter squash, marrow (late variety)) 0233030 Watermelons 0233990 Others (+) The European Food Safety Authority identified some information on storage stability as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 23 April 2016, or, if that information is not submitted by that date, the lack of it. 0234000 (d) Sweet corn (Baby corn) 0241000 (a) Flowering brassica 0241010 Broccoli (Calabrese, Broccoli raab, Chinese broccoli) 0241020 Cauliflower 0241990 Others 0242010 Brussels sprouts 0242020 Head cabbage (Pointed head cabbage, red cabbage, savoy cabbage, white cabbage) 0243000 (c) Leafy brassica 0243010 Chinese cabbage (Indian or Chinese) mustard, pak choi, Chinese flat cabbage/ai goo choi), choi sum, Peking cabbage/pe-tsai) 0243020 Kale (Borecole/curly kale, collards, Portuguese Kale, Portuguese cabbage, cow cabbage) 0243990 Others 0244000 (d) Kohlrabi 0251010 Lamb's lettuce (Italian corn salad) 0251020 Lettuce (Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce) 0251030 Scarole (broad-leaf endive) (Wild chicory, red-leaved chicory, radicchio, curly leaf endive, sugar loaf (C. endivia var. crispum/C. intybus var. foliosum), dandelion greens) 0251040 Cress (Mung bean sprouts, alfalfa sprouts) 0251050 Land cress 0251060 Rocket, Rucola (Wild rocket (Diplotaxis spp.)) 0251070 Red mustard 0251080 Leaves and sprouts of Brassica spp, including turnip greens (Mizuna, leaves of peas and radish and other babyleaf crops, including brassica crops (crops harvested up to 8 true leaf stage), kohlrabi leaves) 0252010 Spinach (New Zealand spinach, amaranthus spinach (pak-khom, tampara), tajer leaves, bitterblad/bitawiri) 0252020 Purslane (Winter purslane/miner's lettuce, garden purslane, common purslane, sorrel, glassworth, agretti (Salsola soda)) 0252030 Beet leaves (chard) (Leaves of beetroot) 0256010 Chervil 0256020 Chives 0256030 Celery leaves (Fennel leaves, coriander leaves, dill leaves, caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves, culantro/stinking/long coriander/stink weed (Eryngium foetidum)) 0256040 Parsley (leaves of root parsley) 0256050 Sage (Winter savory, summer savory, Borago officinalis leaves) 0256060 Rosemary 0256070 Thyme (Marjoram, oregano) 0256080 Basil (Balm leaves, mint, peppermint, holy basil, sweet basil, hairy basil, edible flowers (marigold flower and others), pennywort, wild betel leaf, curry leaves) 0256090 Bay leaves (laurel) (Lemon grass) 0256100 Tarragon (Hyssop) 0260010 Beans (with pods) (Green bean/French beans/snap beans, scarlet runner bean, slicing bean, yard long beans, guar beans, soya beans) (+) The European Food Safety Authority identified some information on residue trials and storage stability as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 23 April 2016, or, if that information is not submitted by that date, the lack of it. 0260020 Beans (without pods) (Broad beans, flageolets, jack bean, lima bean, cowpea) (+) The European Food Safety Authority identified some information on storage stability as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 23 April 2016, or, if that information is not submitted by that date, the lack of it. 0260030 Peas (with pods) (Mangetout/sugar peas/snow peas) 0270030 Celery 0270040 Fennel 0270050 Globe artichokes (Banana flower) (+) The European Food Safety Authority identified some information on analytical methods as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 23 April 2016, or, if that information is not submitted by that date, the lack of it. 0631000 (a) Flowers 0631010 Camomille flowers 0631020 Hybiscus flowers 0631030 Rose petals 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0631050 Lime (linden) 0631990 Others 0632000 (b) Leaves 0632010 Strawberry leaves 0632020 Rooibos leaves (Ginkgo leaves) 0632030 MatÃ © 0632990 Others 0700000 7. HOPS (dried) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (+) The European Food Safety Authority identified some information on analytical methods as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 23 April 2016, or, if that information is not submitted by that date, the lack of it. 1020000 (ii) Milk 1020010 Cattle 1020020 Sheep 1020030 Goat Pyraclostrobin (F) (+) The European Food Safety Authority identified some information on residue trials as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 13 July 2015, or, if that information is not submitted by that date, the lack of it. 0151010 Table grapes 0270030 Celery (+) The European Food Safety Authority identified some information on analytical methods as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 13 July 2015, or, if that information is not submitted by that date, the lack of it. 0620000 (ii) Coffee beans (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Tebuconazole (R) (R) = The residue definition differs for the following combinations pesticide-code number: tebuconazole-code 1000000 except 1040000: sum of tebuconazole, hydroxy-tebuconazole, and their conjugates, expressed as tebuconazole (+) The European Food Safety Authority identified some information on residue trials as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 25 January 2016, or, if that information is not submitted by that date, the lack of it. 0140020 Cherries (Sweet cherries, sour cherries) 0151020 Wine grapes 0153020 Dewberries (Loganberries, tayberries, boysenberries, cloudberries and other Rubus hybrids) 0153990 Others 0213090 Salsify (Scorzonera, Spanish salsify/Spanish oysterplant, edible burdock) 0231030 Aubergines (egg plants) (Pepino, antroewa/white eggplant (S. macrocarpon)) 0233010 Melons (Kiwano) 0260010 Beans (with pods) (Green bean/French beans/snap beans, scarlet runner bean, slicing bean, yard long beans, guar beans, soya beans) 0260020 Beans (without pods) (Broad beans, flageolets, jack bean, lima bean, cowpea) 0260030 Peas (with pods) (Mangetout/sugar peas/snow peas) 0270030 Celery 0500060 Rice (Indian/wild rice (Zizania aquatica)) (+) The European Food Safety Authority identified some information on analytical methods as unavailable. When re-viewing the MRL, the Commission will take into account the information referred to in the first sentence, if it is submitted by 25 January 2016, or, if that information is not submitted by that date, the lack of it. 0700000 7. HOPS (dried) 0810000 (i) Seeds 0810010 Anise 0810020 Black caraway 0810030 Celery seed (Lovage seed) 0810040 Coriander seed 0810050 Cumin seed 0810060 Dill seed 0810070 Fennel seed 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820030 Caraway (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (4) Indicates lower limit of analytical determination (5) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (F) = Fat soluble Chromafenozide (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Dicamba (+) The following MRL applies to dicamba-tolerant soya bean: 0,4 mg/kg of 3,6-dichloro-salicylic acid (DCSA) and its conjugates, expressed as DCSA. 0401070 Soya bean (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Difenoconazole (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Fenpyrazamine (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Fluazinam (F) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish Nicotine (+) Scientific evidence is not conclusive to demonstrate that nicotine occurs naturally in the concerned crop and to elucidate its mechanism of formation. When re-viewing the MRL, the Commission will take into account the information, if it is submitted by 19 October 2016, or, if that information is not submitted by that date, the lack of it. 0154050 Rose hips 0256000 (f) Herbs 0256010 Chervil 0256020 Chives 0256030 Celery leaves (Fennel leaves, coriander leaves, dill leaves, caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves, culantro/stinking/long coriander/stink weed (Eryngium foetidum)) 0256040 Parsley (leaves of root parsley) 0256050 Sage (Winter savory, summer savory, Borago officinalis leaves) 0256060 Rosemary 0256070 Thyme (Marjoram, oregano) 0256080 Basil (Balm leaves, mint, peppermint, holy basil, sweet basil, hairy basil, edible flowers (marigold flower and others), pennywort, wild betel leaf, curry leaves) 0256090 Bay leaves (laurel) (Lemon grass) 0256100 Tarragon (Hyssop) 0256990 Others (+) The following MRLs apply to dried wild mushrooms: 2.3 mg/kg for ceps, 1.2 mg/kg for dried wild mushrooms other than ceps. Scientific evidence is not conclusive to demonstrate that nicotine occurs naturally in the concerned crop and to elucidate its mechanism of formation. When re-viewing the MRL, the Commission will take into account the information, if it is submitted by 19 October 2016, or, if that information is not submitted by that date, the lack of it. 0280020 Wild fungi (Chanterelle, truffle, morel, cep) (+) Scientific evidence is not conclusive to demonstrate that nicotine occurs naturally in the concerned crop and to elucidate its mechanism of formation. When re-viewing the MRL, the Commission will take into account the information, if it is submitted by 19 October 2016, or, if that information is not submitted by that date, the lack of it. 0610000 (i) Tea 0630000 (iii) Herbal infusions (dried) 0631000 (a) Flowers 0631010 Camomille flowers 0631020 Hybiscus flowers 0631030 Rose petals 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0631050 Lime (linden) 0631990 Others 0632000 (b) Leaves 0632010 Strawberry leaves 0632020 Rooibos leaves (Ginkgo leaves) 0632030 MatÃ © 0632990 Others 0633000 (c) Roots 0633010 Valerian root 0633020 Ginseng root 0633990 Others 0639000 (d) Other herbal infusions 0800000 8. SPICES 0810000 (i) Seeds 0810010 Anise 0810020 Black caraway 0810030 Celery seed (Lovage seed) 0810040 Coriander seed 0810050 Cumin seed 0810060 Dill seed 0810070 Fennel seed 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 (ii) Fruits and berries 0820010 Allspice 0820020 Sichuan pepper (Anise pepper, Japan pepper) 0820030 Caraway 0820040 Cardamom 0820050 Juniper berries 0820060 Pepper, black, green and white (Long pepper, pink pepper) 0820070 Vanilla pods 0820080 Tamarind 0820990 Others 0830000 (iii) Bark 0830010 Cinnamon (Cassia) 0830990 Others 0840000 (iv) Roots or rhizome 0840010 Liquorice 0840020 Ginger 0840030 Turmeric (Curcuma) 0840040 Horseradish 0840990 Others 0850000 (v) Buds 0850010 Cloves 0850020 Capers 0850990 Others 0860000 (vi) Flower stigma 0860010 Saffron 0860990 Others 0870000 (vii) Aril 0870010 Mace 0870990 Others Tau-Fluvalinate (F) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish (6) Indicates lower limit of analytical determination (7) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (F) = Fat soluble Penconazole (F) (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish